PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/667,632
Filing Date: 29 Oct 2019
Appellant(s): Cypress Semiconductor Corporation



__________________
Ryan D. Seguine
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/22/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/10/2012 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Allowable Subject Matter
Claims 23, 26, 27and 34-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 28-33 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Shanbhag (US 2019/0357080 A1) in view of Mohaupt et al (US 2017/0142725 A1).

Regarding claim 21, Shanbhag teaches a method of operating a wireless network, comprising: 
	receiving, by a controller (Shanbhag: Fig. 1:106, [0043], dual-band access point 106 connected with controller 140) including at least first and second access points (APs) (Shanbhag: Fig. 1; [0040]-[0043] access point having two bands, 2.4 Ghz band and 5 Ghz band; the access point receiving frame via the two bands; hence two access points, each corresponding to a single band), a first probe request from a client device at the first AP operating at a first frequency range of the wireless network (Shanbhag: Fig. 1; [0008]; [0038], access point receiving a probe request on 2.4 Ghz band/first frequency); 
	establishing, by the controller, a first association between the first AP and the client device (Shanbhag: Fig. 1; [0008], [0012] association on 2.4 Ghz band); 
	moving, by the controller, connection from the first AP to the second AP, wherein the second AP is a default AP, operating at a second frequency range of the wireless network, and having a second bandwidth that is different from a first bandwidth of the first AP (Shanbhag: Fig. 1; [0008], [0012] move the connection from 2.4 Ghz band to 5Ghz band if the 2.4 Ghz band is selected; 5 Ghz band being the default, see [0006], [0008]); and 
	establishing, by the controller, a second association between the second AP and the client device (Shanbhag: Fig. 1; [0012], connection on the 5 Ghz band).  
	Shanbhag does not explicitly disclose sending by the controller, responsive to determining the first association is with the first AP, a transition request using the first AP to instruct the client device to transition to the second AP.
	Mohaupt teaches sending by the controller, responsive to determining the first association is with the first AP, a transition request using the first AP to instruct the client device to transition to the second AP (Mohaupt: Fig. 5; [0062]-[0066], using a frequency change command to switch from 2.4 Ghz to a 5Ghz, as 5 Ghz is a preferred band for the vehicle operation).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Shanbhag by sending by the controller, responsive to determining the first association is with the first AP, a transition request using the first AP to instruct the client device to transition to the second AP as disclosed by Mohaupt to provide a system for band selection in motor vehicles (Mohaupt: Abstract, [0002]).

Regarding claim 31, Shanbhag teaches a dual-band access system (Shanbhag: Fig. 1:106, [0043], dual-band access point 106 connected with controller 140), comprising: 
	a dual-band radio including first and second access points (APs); a memory; and a processor (Shanbhag: Fig. 1; [0040]-[0043] access point having two bands, 2.4 Ghz band and 5 Ghz band; the access point receiving frame via the two bands; hence two access points, each corresponding to a single band) configured to: 	receive a first probe request from a client device over the first AP operating at a first frequency range of a wireless network (Shanbhag: Fig. 1; [0008]; [0038], access point receiving a probe request on 2.4 Ghz band/first frequency);  
	establish a first association between the first AP and the client device (Shanbhag: Fig. 1; [0008], [0012] association on 2.4 Ghz band);  
	move connection from the first AP to the second AP, wherein the second AP is a default AP, operating at a second frequency range of the wireless network, and having a second bandwidth that is different from a first bandwidth of the first AP (Shanbhag: Fig. 1; [0008], [0012] move the connection from 2.4 Ghz band to 5Ghz band if the 2.4 Ghz band is selected; 5 Ghz band being the default, see [0006], [0008]); and 
	establish a second association between the second AP and the client device (Shanbhag: Fig. 1; [0012], connection on the 5 Ghz band).  
	Shanbhag does not explicitly disclose sending, responsive to determining the first association is with the first AP, a transition request using the first AP to instruct the client device to transition to the second AP.
	Mohaupt teaches sending, responsive to determining the first association is with the first AP, a transition request using the first AP to instruct the client device to transition to the second AP (Mohaupt: Fig. 5; [0062]-[0066], using a frequency change command to switch from 2.4 Ghz to a 5Ghz, as 5 Ghz is a preferred band for the vehicle operation).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Shanbhag by sending by the controller, responsive to determining the first association is with the first AP, a transition request using the first AP to instruct the client device to transition to the second AP as disclosed by Mohaupt to provide a system for band selection in motor vehicles (Mohaupt: Abstract, [0002]).
 Regarding claim 38, Shanbhag teaches a system comprising: a base station comprising a first dual-band radio and a processor (Shanbhag: Fig. 1:106, [0043], dual-band access point 106 connected with controller 140); and a client device comprising a second dual-band radio (Shanbhag: Fig. 1:110, [0043], client device), wherein the client device is to: 
	send a first probe request at a first frequency range of the first dual-band radio (Shanbhag: Fig. 1; [0008]; [0038], access point receiving a probe request on 2.4 Ghz band/first frequency);   
	establish a first association with a first access point (AP) of the base station, wherein the first AP corresponds to the first frequency range (Shanbhag: Fig. 1; [0008], [0012] association on 2.4 Ghz band);     and 
	send a second probe request at a second frequency range of the first dual-band radio (Shanbhag: Fig. 1; [0012], [0043], client establishes connection using probe request); and wherein the processor is to: 
	move connection from the first AP to the second AP, wherein the second AP is a default AP, operating at a second frequency range of the wireless network, and having a second bandwidth that is different from a first bandwidth of the first AP (Shanbhag: Fig. 1; [0008], [0012] move the connection from 2.4 Ghz band to 5Ghz band if the 2.4 Ghz band is selected; 5 Ghz band being the default, see [0006], [0008]); and 
	establish a second association with the second AP (Shanbhag: Fig. 1; [0012], connection on the 5 Ghz band).  
	Shanbhag does not explicitly disclose responsive to determining that the first association is with the first AP, send a transition request to the client device over the first AP, wherein the transition request comprises instruction for the client device to transition to a second AP of the base station, wherein the second AP corresponds to the second frequency range.
	Mohaupt teaches responsive to determining that the first association is with the first AP, send a transition request to the client device over the first AP, wherein the transition request comprises instruction for the client device to transition to a second AP of the base station, wherein the second AP corresponds to the second frequency range (Mohaupt: Fig. 5; [0062]-[0066], using a frequency change command to switch from 2.4 Ghz to a 5Ghz, as 5 Ghz is a preferred band for the vehicle operation).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Shanbhag wherein responsive to determining that the first association is with the first AP, send a transition request to the client device over the first AP, wherein the transition request comprises instruction for the client device to transition to a second AP of the base station, wherein the second AP corresponds to the second frequency range as disclosed by Mohaupt to provide a system for band selection in motor vehicles (Mohaupt: Abstract, [0002]).

Regarding claims 22, 32 and 39, Shanbhag teaches wherein the second bandwidth is greater than the first bandwidth and the second AP is the default AP of the controller regardless of a signal strength of the second AP (Shanbhag: [0006], [0008], 5 Ghz band being the preferred/default, band).  
23. (New) The method of claim 21, further comprising:  Application No.: 16/667,632-2- Docket No.: CD17022C1determining, by the controller, a media access control (MAC) address of the client device; storing, in a memory, the MAC address of the client device on a monitor list associated with the second AP; receiving a second probe request from the client device at the second AP of the controller; and verifying, by the controller prior to sending the transition request, that the second probe request is associated with a MAC address stored on the monitor list.  

Regarding claim 28, Shanbhag teaches disassociating, by the controller, the first association between the first AP and the client device (Shanbhag: Fig. 1; [0012], disconnecting from the 2.4 Ghz band). 
 
Regarding claim 29, Shanbhag teaches determining, by the controller, a media access control (MAC) address of the client device and storing, in a memory, the MAC address of the client device on a blacklist associated with the first AP (Shanbhag: [0020]).  
  
Regarding claim 30, Shanbhag teaches wherein the first AP comprises a first interface of a plurality of interfaces and the second AP comprises a second interface of the plurality of interfaces, wherein the plurality of interfaces comprises a 2.4 GHz interface and a 5 GHz interface (Shanbhag: Fig. 1; [0040]-[0043] access point having two bands, 2.4 Ghz band and 5 Ghz band; the access point receiving frame via the two bands; hence two access points, each corresponding to a single band).
  
Regarding claim 33, Shanbhag teaches wherein the bandwidth of the second AP is larger than the bandwidth of the first AP (Shanbhag: Fig. 1; [0008], [0012] move the connection from 2.4 Ghz band to 5Ghz band if the 2.4 Ghz band is selected; 5 Ghz band being the default).
   
Regarding claim 40, Shanbhag teaches wherein the processor is to disassociate the first association in response to establishing the second association (Shanbhag: [0012]).
  
Regarding claim 41, Shanbhag teaches wherein the first AP comprises a first interface of a plurality of interfaces and the second AP comprises a second interface of the plurality of interfaces, wherein the plurality of interfaces comprises a 2.4 GHz interface and a 5 GHz interface (Shanbhag: Fig. 1; [0040]-[0043] access point having two bands, 2.4 Ghz band and 5 Ghz band; the access point receiving frame via the two bands; hence two access points, each corresponding to a single band).

Claims 24 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shanbhag (US 2019/0357080 A1) in view of Mohaupt et al (US 2017/0142725 A1) in further view of Strater et al (US 2018/0352493 A1).

Regarding claim 24, Shanbhag in view of Mohaupt does not teach wherein sending the transition request comprises sending a basic service set (BSS) transition request frame.
	Strater teaches wherein sending the transition request comprises sending a basic service set (BSS) transition request frame (Strater: Figs. 1 and 24; [0147]-[0150], [0155] AP sending a BTM request (steering request) to the terminal to switch to another AP/band).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Shanbhag in view of Mohaupt wherein sending the transition request comprises sending a basic service set (BSS) transition request frame as disclosed by Strater to provide a wireless steering controller (Strater: Abstract).

Regarding claim 25, Shanbhag in view of Mohaupt and Strater teaches confirming, by the controller, that the client device has transitioned to the second AP (Laroche: [0040] access point sends a probe response).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Shanbhag (US 2019/0357080 A1) in view of Mohaupt et al (US 2017/0142725 A1) in further view of Wentink et al (US 2011/0082905 A1).

Regarding claim 37, Shanbhag in view of Mohaupt does not teach a second processor and a single-band radio, wherein the single-band radio comprises a personal area network link layer and a physical layer, the physical layer configured to operate at the first frequency range of the wireless network.  
	Wentink teaches a single-band radio, wherein the single-band radio comprises a personal area network link layer and a physical layer, the physical layer configured to operate at the first frequency range of the wireless network (Wentink: Fig. 3; [0028]-[0029], Single band radio in ZigBee/PAN).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Shanbhag in view of Mohaupt to having a second processor and a single-band radio, wherein the single-band radio comprises a personal area network link layer and a physical layer, the physical layer configured to operate at the first frequency range of the wireless network as disclosed by Wentink to provide WALN peer-to-peer (Wentink: Abstract).

(2) Response to Argument
Appellant Argues:
The Examiner asserts that he has given the broadest reasonable interpretation of the term “access point.” However, Appellant submits that this interpretation is in direct conflict with the explicit text of Appellant's specification. This is improper. In Appellant's specification, there is clear definition of the term “access point” and what is required, This definition is not met by the disclosure in Shanbhag (Mohaupt also discloses a single base station ). Appellant further submits that Shanbhag is silent as to any modules. This term is being imported from Mohaupt into Shanbhag by the Examiner (“each band must have a module corresponding to that band as disclosed in Mohaupt’). It appears as if the Examiner is making an inherency argument about the structures that are not shown or described in Shanbhag. To this end, it is incumbent upon to Examiner to provide rationale or evidence to show inherency.'? In the present case, the Examiner has merely provided a conclusory statement that each band must have a module corresponding to that band. No further rationale has been provided. In Examiner's Response to Arguments, there is no discussion of the make-up of the access point. Rather, the Examiner has chosen some text (but not the complete or correct text) of Appellant’s specification to side-step the definition of “access point.”
                
Examiner Answer:
                First of all, Examiner notes that there is no clear definition in Appellant’s specification of what an access point is. Figures 2 and 3 of Appellant specification disclose a band-steering controller comprising two access points; one access point operating on 2.4GHz and the other access point on 5GHz. 
Furthermore, Figure 3 discloses the access points as modules on the band-steering controller (see [0034]-[0035]). Also in [0036], it is disclosed that the dual-AP controller may be implemented on a single chip enabling a first AP and a second AP (see also [0032]).
Hence, in light of Appellant specification and similar of the above description of an access point, Shanbhag teaches in Fig. 1 a controller coupled with a dual-band 106 device (see [0043] of Shanbhag), a first band being 2.4GHz and the second band being 5GHz. Examiner has interpreted each band (separately disclosed in Fig. 1) as the claimed access point. 

Furthermore Mohaupt teaches in Fig. 5 and [0061], a dual-band device 2 also operating on 2.4GHz and 5GHz having separate modules (as described in Appellant’ specification in [0036]).
Therefore, in light of Appellant specification, Shanbhag in view of Mohaupt disclose the claimed band-steering controller having a first access point and a second access point.


Appellant Argues:
Additionally, Appellant submits that interpreting a module as an access point is in direct conflict with the disclosure of Mohaupt. Mohaupt refers to an access point as a base station.'* If the base station is an access point, it cannot be that modules are also access points. Two distinct elements of Mohaupt cannot apply to the same element of the present claims.

Examiner Answer:
Examiner notes that, in [0036] of Appellant’s specification, it is disclosed that the dual-AP controller may be implemented on a single chip enabling a first AP and a second AP (see also [0032]) and the first AP and second AP being implemented as modules (see [0034]-[0035]).

Hence, in light of Appellant specification and similar of the above description of an access point, Shanbhag teaches in Fig. 1 a controller coupled with a dual-band 106 device (see [0043] of Shanbhag), a first band being 2.4GHz and the second band being 5GHz. Examiner has interpreted each band (separately disclosed in Fig. 1) as the claimed access point. 
	Furthermore Mohaupt teaches in Fig. 5 and [0061], a dual-band device 2 also operating on 2.4GHz and 5GHz having separate modules (as described in Appellant’ specification in [0036]).
	Therefore, in light of Appellant specification, Shanbhag in view of Mohaupt disclose the claimed band-steering controller having a first access point and a second access point.

Appellant Argues:
Second, the Examiner alleges that Shanbhag discloses “moving, by the controller, connection from the first AP to the second AP...” As a threshold issue, Shanbhag discloses a single AP (as discussed above). But more important, the present claims do not disclose “moving...connection.” The Examiner appears to be rejecting claim language that is not present. The MPEP requires that the Examiner set forth “(B) the difference or differences in the claim over the applied references(s).”'4 But in the present case, the Examiner has papered over differences by using different language than is in the claim. Applicant cannot respond to a rejection of claim language that is not in the present claims.


                
Examiner Answer:
Shanbhag disclose moving, by the controller, connection from the first AP to the second AP, wherein the second AP is a default AP, operating at a second frequency range of the wireless network, and having a second bandwidth that is different from a first bandwidth of the first AP (Shanbhag: Fig. 1; [0008], [0012] move the connection from 2.4 Ghz band to 5Ghz band if the 2.4 Ghz band is selected; 5 Ghz band being the default, see [O006), (0008). Shanbhag does not explicitly disclose sending by the controller, responsive to determining [he first association is with the first AP, a transition request using the first AP to instruct the client device to transition to the second AP.
Mohaupt teaches sending by the controller, responsive to determining the first association is with the first AP, a transition request using the first AP to instruct the client device to transition to the second AP (Mohaupt Fig. 5; (00G2/-f{0066), using a frequency change command to switch from 2.4 Ghz to a 
5Ghz, as 5 Ghz is a preferred band far the vehicle operations.
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shanbhag by sending by the controller, responsive to determining the first association is with the first AP, a transition request using the first AP to 
instruct the client device to transition to the second AP as disclosed by Mohaupt to provide a system for band selection in motor vehicles (Mohaupt: Abstract, 0028).
Although Shanbhag does not explicitly disclose the controller sending an instruction, Shanbhag does disclose the claim concept of transitioning a connection from the 2,4Ghz band to the S GHz band. Mohaupt disclosed the sending of an instruction in order to perform the transition. There, using the 
broadest reasonable interpretation, Shanbhag in view of Mohaupt does disclose the claimed invention.

/KODZOVI ACOLATSE/ 
Primary Examiner, Art Unit 2478 
Conferees: 
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.For the above reasons, it is believed that the rejections should be sustained.